      Case: 1:16-cv-01086 Document #: 169 Filed: 02/12/21 Page 1 of 3 PageID #:2774




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 GAVIN/SOLMONESE LLC,

                          Plaintiff,
                                                            Case No. 1:16-cv-01086
 v.
                                                            Judge Martha M. Pacold
 STEPHEN L. KUNKEL,

                         Defendant.

                                       JOINT STATUS REPORT

         By its order of January 25, 2021, this Court requested that the parties submit a joint status

report on their availability for trial beginning in June 2021. Accordingly, the parties now state as

follows:


         1.     For Plaintiff Gavin/Solmonese: Neither Plaintiff nor its counsel have any current

conflicts which would prevent their appearance at trial from June 2021 going forward.


         2.     For Defendant Stephen Kunkel: Defendant is scheduled to travel internationally

during the months of November and December 2021 and would therefore be unable to attend a

trial during those months. Defendant's counsel is currently unavailable for trial from June 2021

through October 2021.


         3.     The parties are generally available for a telephonic status hearing at the Court's

convenience.


 Dated: February 12, 2021                             Respectfully submitted,
   Case: 1:16-cv-01086 Document #: 169 Filed: 02/12/21 Page 2 of 3 PageID #:2775




GAVIN/SOLMONESE LLP                         STEPHEN L. KUNKEL


By: /s/ Christopher B. Wilson               By: /s/ Michael Z. Gurland
     One of its Attorneys                       One of his Attorneys

    Christopher B. Wilson, ARDC # 6202139       Michael Z. Gurland, ARDC # 6274400
    Eric E. Walker, ARDC # 6290993              The Gurland Law Firm
    Perkins Coie LLP                            414 North Clay Street
    131 South Dearborn Street, Suite 1700
                                                Hinsdale, IL 60521
    Chicago, IL 60603-5559
                                                Phone: (312) 420-8812
    Phone: (312) 324-8400
    cwilson@perkinscoie.com                     mzg@gurlandlafirm.com
    ewalker@perkinscoie.com

    Brian L. Shaw                               Christopher R. Hedican
    Fox Rothschild LLP                          (admitted pro hac vice)
    321 N. Clark Street, 16th Floor             Iowa Bar No. 16999
    Chicago, IL 60654                           chedican@bairdholm.com
    Phone: (312) 517-9200                       Baird Holm LLP
    bshaw@foxrothschild.com                     1700 Farnam Street, Suite 1500
                                                Omaha, NE 68102-2068
                                                Phone: (402) 636-8311
                                                Facsimile: 402.344.0588
                                                 (appearing pro hac vice)



    Attorneys for Plaintiff                     Attorneys for Defendant




                                        -2-
    Case: 1:16-cv-01086 Document #: 169 Filed: 02/12/21 Page 3 of 3 PageID #:2776




                                 CERTIFICATE OF SERVICE

         I, Christopher B. Wilson, hereby certify that on Friday, February 12, 2021, I caused the

foregoing JOINT STATUS REPORT to be electronically filed with the Clerk of the Court

using the Court’s CM/ECF system which will send notification of such filing to the attorneys of

record listed below:

          Michael Z. Gurland
          The Gurland Law Firm
          414 North Clay Street
          Hinsdale, IL 60521
          (312) 420-8812
          mzg@gurlandlawfirm.com


          Christopher R. Hedican
          Baird Holm LLP
          1700 Farnam Street, Suite 1500
          Omaha, NE 68102
          (402) 636-8311
          chedican@bairdholm.com


                                                             /s/ Christopher B. Wilson
                                                             Perkins Coie LLP
                                                             131 S. Dearborn Street, Suite 1700
                                                             Chicago, IL 60603
                                                             Phone: (312) 324-8400
                                                             Fax: (312) 324-9400
                                                             cwilson@perkinscoie.com


151473292.1




                                                -3-
